Citation Nr: 0733568	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral pterygium, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to an increased rating for 
bilateral pterygium.

The Board notes that the veteran submitted a notice of 
disagreement in August 2005 for claims of increased ratings 
for bilateral pterygium and bilateral hearing loss.  However, 
when the veteran perfected his appeal he only noted the 
bilateral pterygium claim.  Therefore, the only issue before 
the Board is on the title page of this decision. 


FINDING OF FACT

The service-connected pterygium, bilateral, is manifested by 
distorted vision, irritated and watery eyes and a best-
corrected vision of 20/25 in both the right and left eye.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.84a, Diagnostic Code 6034 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II. Analysis

The veteran seeks a higher evaluation for bilateral 
pterygium.  He asserts that the noncompensable evaluation 
currently assigned does not accurately reflect the severity 
of his disability.  In statements submitted in support of 
this appeal, the veteran contends that he has impairment in 
his vision.  He also asserts that he was not accepted to the 
Air Force Reserves because of his disability.

In this case, service connection for the veteran's right eye 
pterygium was granted by a rating decision of July 1977.  A 
noncompensable rating was granted, effective May 1977.  This 
rating has been in effect since that date.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is 
rated for loss of vision, if any.  Loss of vision is rated 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable rating is assigned when vision is 20/40 in 
both eyes.  A 10 percent evaluation is assigned when vision 
is 20/50 in one eye and 20/40 in the other eye, or when 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.  See 38 C.F.R. § 4.75 (2007).

The veteran received a VA examination in May 2005.  The VA 
doctor noted that the veteran has distorted vision and 
irritated and watery eyes.  The veteran's corrected vision 
was 20/25 in the right eye and 20/25 in the left eye.  His 
visual field examination was within normal limits.  The 
diagnosis was pterygium, no change in the diagnosis.

Given that the medical findings do not support a finding of 
loss of vision, there is no basis for a compensable rating 
for the veteran's service connected bilateral pterygium.  See 
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6034 (2007).  While 
the Board is cognizant of the veteran's appellate assertions, 
the objective evidence of record fails to show that an 
increased rating is warranted.  

The Board has considered other potentially applicable rating 
provisions, but the criteria for an increased rating still 
are not met.  Keratoconus is not present, the veteran's 
intraocular pressure is within normal limits, and his visual 
field examination is normal.  See generally 38 C.F.R. § 
4.84a.

Additionally, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected bilateral pterygium. 
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
appeal is denied.



III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2005.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for an increased rating, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, to include 
as analogous to an increased rating claim.  As previously 
defined by the courts, those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), he was provided with notice of the 
type of evidence necessary to establish a disability rating.  
The veteran was not provided notice of element (5), effective 
date.  Regarding element (5), effective dates, any lack of 
advisement as to that element is harmless error because an 
increased disability rating for bilateral pterygium is not 
warranted.  Thus, any question regarding the assignment of an 
effective date is moot.  

The Board further finds that the duty to assist has been met.  
The veteran's service medical records were obtained.  In 
addition, the veteran was afforded a VA examination in May 
2005.  There is no identified relevant evidence that has not 
been accounted for.

Therefore, the Board finds that the VA fulfilled its VCAA 
duties to notify and to assist the veteran, and thus, no 
additional assistance or notification was required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

A compensable rating for bilateral pterygium is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


